                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF LOUISIANA


THOMAS P. HUBERT                                                    CIVIL ACTION

VERSUS                                                                   No. 18-7669

JOANNE CURREN, ET AL.                                                    SECTION I


                               ORDER & REASONS

      Before the Court is plaintiff Thomas Hubert’s (“Hubert”) application 1 for

attorneys’ fees. In the Court’s order 2 remanding this case to state court pursuant to

28 U.S.C. § 1447(c), the Court also ordered the payment of attorneys’ fees. Hubert

now requests $5,892.50, to which defendant Joanne Curren (“Curren”) objects. 3 For

the following reasons, Hubert’s request is granted in part and denied in part.

                                           I.

      On August 14, 2014, the day before a state court trial was scheduled on the

issue of damages, Curren removed this case to this Court. 4 Shortly thereafter, Curren

filed a motion for judgment on the pleadings and Hubert filed a motion to remand. 5

On September 5, 2018, the Court granted Hubert’s motion and remanded the case to

state court. It simultaneously awarded Hubert attorneys’ fees pursuant to 28 U.S.C.

§ 1447(c), having determined that there was no objectively reasonable basis for




1 R. Doc. No. 16.
2 R. Doc. No. 14.
3 R. Doc. No. 19.
4 R. Doc. No. 1. The issue of liability had already been decided.
5 R. Doc. No. 5; R. Doc. No. 7.
Curren’s removal. 6 The only remaining issue is the amount of attorneys’ fees to be

awarded.

                                          II.

      If a court determines that remand is proper, “[the] order remanding the case

may require payment of just costs and any actual expenses, including attorney fees,

incurred as a result of the removal.” 28 U.S.C. § 1447(c). “[Section] 1447(c) gives a

court discretion to determine what amount of costs and fees, if any, to award the

plaintiff,” although “Congress has plainly limited such an award to those costs and

fees ‘incurred as a result of removal.’” Avitts v. Amoco Prod. Co., 111 F.3d 30, 32 (5th

Cir. 1997) (quoting 28 U.S.C. § 1447(c)). “[T]he fee applicant bears the burden of

establishing entitlement to an award and documenting the appropriate hours

expended and hourly rates.” Hensley v. Eckerhart, 461 U.S. 424, 437 (1983).

      When determining an award of attorneys’ fees under § 1447(c), courts apply

the lodestar method. Halliburton Latin Am. SA v. Int’l Tech. Sols. Inc., 2001 WL

1013047, at *1 (5th Cir. 2001) (per curiam). The lodestar method entails a two-step

process. Louisiana Power & Light Co. v. Kellstrom, 50 F.3d 319, 323–24 (5th Cir.

1995) “Initially, the district court must determine the reasonable number of hours

expended on the litigation and the reasonable hourly rates for the participating

lawyers.” Id. at 324 (citing Hensley, 461 U.S. at 433). “Then, the district court must




6To determine whether attorneys’ fees should be awarded pursuant to 28 U.S.C. §
1447(c), courts in this circuit ask “whether the defendant had objectively reasonable
grounds to believe the removal was legally proper.” Valdes v. Wal-Mart Stores, Inc.,
199 F.3d 290, 293 (5th Cir. 2000).

                                           2
multiply the reasonable hours by the reasonable hourly rates.” Id. The resulting

product is the lodestar. Id.

      After calculating the lodestar, the second step permits the district court to

adjust the amount upward or downward based on “the relative weights of the twelve

factors set forth in Johnson [v. Georgia Highway Express, Inc.].” Saizan v. Delta

Concrete Prods. Co., Inc., 448 F.3d 795, 800 (5th Cir. 2006). The Johnson factors are:

      (1) the time and labor required; (2) the novelty and difficulty of the
      issues in the case; (3) the skill requisite to perform the legal services
      properly; (4) the preclusion of other employment by the attorney due to
      acceptance of the case; (5) the customary fee charged for those services
      in the relevant community; (6) whether the fee is fixed or contingent; (7)
      time limitations imposed by the client or the circumstances; (8) the
      amount involved and the results obtained; (9) the experience,
      reputation, and ability of the attorneys; (10) the undesirability of the
      case; (11) the nature and length of the professional relationship with the
      client; and (12) awards in similar cases.

Black v. SettlePou, P.C., 732 F.3d 492, 502 n.7 (5th Cir. 2013) (citing Johnson v. Ga.

Highway Express, Inc., 488 F.2d 714, 717–19 (5th Cir. 1974), abrogated on other

grounds, 489 U.S. 87 (1989)). 7 Among the factors, “the court should give special heed

to the time and labor involved, the customary fee, the amount involved and result

obtained, and the experience, reputation and ability of counsel.” Migis v. Pearle

Vision, Inc., 135 F.3d 1041, 1047 (5th Cir. 1998). “The lodestar may not be adjusted

due to a Johnson factor, however, if the creation of the lodestar amount already took



7However, the United States Supreme Court has prohibited consideration of the sixth
factor for enhancement purposes, and the Fifth Circuit has noted that several of the
factors, for example the second, third, seventh, eighth, and ninth factors, are typically
subsumed in the initial calculation of the lodestar. See Walker v. United States Dep’t
of Hous. & Urban Dev., 99 F.3d 761, 771–72 (5th Cir. 1996) (citing City of Burlington
v. Dague, 505 U.S. 557, 567 (1992)).

                                           3
that factor into account; to do so would be impermissible double counting.” Saizan,

448 F.3d at 800. “The lodestar . . . is presumptively reasonable and should be modified

only in exceptional cases.” Watkins v. Fordice, 7 F.3d 453, 457 (5th Cir. 1993).

      As an initial matter, Curren objects to all fees assessed for work performed by

summer associates because they are not lawyers. However, she cites no case law to

support her objection, and the Fifth Circuit permits parties to recover fees billed for

work completed by non-lawyers. See League of United Latin Am. Citizens No. 4552 v.

Roscoe Indep. Sch. Dist., 119 F.3d 1228, 1234–35 (5th Cir. 1997); see also Missouri v.

Jenkins by Agyei, 491 U.S. 274, 285 (1989) (“Clearly, a ‘reasonable attorney’s fee’

cannot have been meant to compensate only work performed personally by members

of the bar.”). Hubert may recover the expenses incurred as a result of the summer

associates’ work on this case.

                                         III.

      Hubert’s request for attorneys’ fees is broken down as follows:

         Attorney or
                                   Hours worked                Hourly rate
       summer associate

     Larry Centola, III
     (attorney)                          5.60                      $400

     Christopher Carbine
     (attorney)                          16.8                      $175

     Eli Sterbcow
     (summer associate)                  5.00                      $95

     James Kohnke
     (summer associate)                  2.50                      $95




                                          4
                      Reasonable Number of Hours Worked

      “As noted, the first step in determining reasonable attorneys’ fees is an

evaluation of the number of hours reasonably expended.” Louisiana Power & Light

Co., 50 F.3d at 324. “The party seeking attorneys’ fees must present adequately

documented time records to the court.” Watkins, 7 F.3d at 457. Additionally, the fee

applicant “[has] the burden of showing the reasonableness of the hours billed and

that the attorneys exercised billing judgment.” Black, 732 F.3d at 502. The Court

uses the records provided as a “benchmark,” but it must “exclude all time that is

excessive, duplicative, or inadequately documented.” Watkins, 7 F.3d at 457.

      Hubert submitted contemporaneous billing records for the time spent on this

case. 8 Hubert’s lead attorney, Lawrence J. Centola, III (“Centola”), also attested in

an affidavit that he reviewed the time entries for vagueness and relevance and “spent

significant time ensuring that duplicative and excessive time were [sic] not included

in [Hubert’s] request.” 9 However, the Court finds several entries problematic.

      The first three entries record associate Christopher Carbine’s (“Carbine”)

preparation for trial, which was set for August 14 in state court:




8 See generally R. Doc. No. 16-1. In his affidavit, lead counsel Lawrence J. Centola,
III states that time was recorded daily. R. Doc. No. 16-3, at 4.
9 R. Doc. No. 16-3, at 5. The Court cautions counsel that only submitting the edited

billing records is generally not enough to fully demonstrate billing judgment. “Billing
judgment requires documentation of the hours charged and of the hours written off
as unproductive, excessive, or redundant.” Saizan, 448 F.3d at 799 (emphasis added);
see also Alberti v. Klevenhagen, 896 F.2d 927, 930 (5th Cir. 1990), vacated in part on
reh’g on other grounds, 903 F.2d 352 (5th Cir. 1990) (“Ideally, billing judgment is
reflected in the fee application, showing not only hours claimed, but also hours
written off.”).

                                          5
             •   On August 11, Carbine spent 3 hours reviewing evidence
                 and drafting a direct examination outline.
             •   On August 12, Carbine spent 1.25 hours attending a
                 meeting with the client.
             •   On August 13, Carbine spent 7.5 hours on miscellaneous
                 trial preparation tasks, including editing the direct
                 examination outline, meeting with the client again, and
                 assembling bench books. 10

         Pursuant to § 1447(c), Hubert may recover attorneys’ fees he incurred as a

result of Curren’s removal. However, Hubert argues that, once the trial date is reset

in state court, his counsel will have to prepare again and the 11.75 documented hours

mentioned above “will have been wasted.” 11 “[O]rdinary litigation expenses that

would have been incurred had the action remained in state court are not recoverable

because such expenses are not incurred ‘as a result of the removal.’” Avitts, 111 F.3d

at 32 (quoting 28 U.S.C. § 1447(c)). Time spent on trial preparation falls outside the

scope of recoverable attorneys’ fees under § 1447(c) and will be disallowed. See

McCann v. PPG Indus., Inc., 448 F. App’x 421, 423 (5th Cir. 2011) (per curiam)

(“Although the removal deprived the [party] of the benefit of the pre-removal trial

preparation, it is impossible that the expense of that preparation was incurred as a

result of the removal.”).

         The remainder of the billing entries are recoverable. They reflect time spent

on either the motion to remand or Curren’s motion for judgment on the pleadings, a

motion that could not have been filed in state court and had to be addressed in the

federal litigation. The foregoing reduction results in the following total hours worked:



10   R. Doc. No. 16-1, at 2.
11   R. Doc. No. 16, at 2; see also R. Doc. No. 22, at 2.

                                               6
                      Attorney or
                                                 Hours worked
                    summer associate

                  Larry Centola, III                 5.55 12

                  Christopher Carbine                5.00 13

                  Eli Sterbcow                       5.00 14

                  James Kohnke                       2.50 15

                             Reasonable Hourly Rates

      The second step is to determine a reasonable hourly rate for each attorney.

“‘[R]easonable’ hourly rates ‘are to be calculated according to the prevailing market

rates in the relevant community.’” McClain v. Lufkin Indus., Inc., 649 F.3d 374, 381

(5th Cir. 2011) (quoting Blum v. Stenson, 465 U.S. 886, 895 (1984)). “[T]he burden is

on the fee applicant to produce satisfactory evidence—in addition to the attorney’s




12 In the invoice attached to Hubert’s request, it appears he was billed for 5.6 hours
of Centola’s time. However, the Court relies instead on the detailed billing entries to
calculate each attorneys’ time. On August 13, 2018, Centola spent 0.75 hours
researching removal. R. Doc. No. 16-1, at 2. On August 16, he spent 0.25 hours
reviewing Curren’s motion for judgment on the pleadings. Id. On August 20, he spent
2.1 hours drafting the motion to remand. Id. On August 21, he spent 0.75 hours
editing the accompanying memorandum. Id. On August 29, he reviewed Curren’s
opposition to the motion to remand, and on August 30, he reviewed Curren’s reply.
Id. When all of Centola’s entries are added together, they result in a sum of 5.55
hours.
13 Carbine worked a total of 5 hours on this case after it was removed. On August 20,

he spent 2.5 hours working on the memorandum in support of the motion to remand.
Id. On August 21, he spent an additional 2 hours editing the memorandum. Id.
Finally, on August 28, he spent 0.5 hours reviewing Hubert’s opposition to the motion
for judgment on the pleadings. Id.
14 On August 17, Eli Sterbcow spent 5 hours conducting research related to the motion

to remand and the motion for judgment on the pleadings. Id.
15 On August 21, James Kohnke spent 2.5 hours conducting research related to the

motion for judgment on the pleadings. Id.

                                          7
own affidavits—that the requested rates are in line with those prevailing in the

community for similar services by lawyers of reasonably comparable skill.” Blum, 465

U.S. at 895 n.11. “An attorney’s requested hourly rate is prima facie reasonable when

she requests that the lodestar be computed at her ‘customary billing rate,’ the rate is

within the range of prevailing market rates and the rate is not contested.” White v.

Imperial Adjustment Corp., No. 99-3804, 2005 WL 1578810, at *5 (E.D. La. June 28,

2005) (Engelhardt, J.) (citing Louisiana Power & Light Co., 50 F.3d at 328).

       Hubert submitted an affidavit from Centola attesting that the requested rates

“were based on reasonable and customary rates.” 16 The requested hourly rates are

$400 for Centola, $175 for Carbine, and $95 for both Eli Sterbcow (“Sterbcow”) and

James Kohnke (“Kohnke”) (Sterbcow and Kohnke collectively, the “summer

associates”). 17 Hubert also submitted a declaration from an attorney outside his

counsel’s firm stating that, based on his experience in this market, the foregoing

billing rates are reasonable. 18

       The Court will consider the reasonableness of the rates requested for each

attorney and the summer associates in turn:

       1. Larry Centola, III. Hubert seeks attorneys’ fees for hours billed by
       Centola at an hourly rate of $400. Centola is a principal shareholder at
       counsel’s law firm, Martzell, Bickford, & Centola, APC, with 17 years of



16 R. Doc. No. 16-3, at 4.
17 Id.
18 R. Doc. No. 16-2, at 2. The attorney, Scott Sternberg, is a “principal of the law firm

of Sternberg, Naccari & White, LLC in New Orleans” who attests that he is “a
practicing lawyer in this market . . . familiar with the market information as to billing
rates charged and awarded to lawyers practicing in this circuit, particularly those
rates in the Greater New Orleans areas.” Id. at 1.

                                           8
      experience. 19 Curren nonetheless asserts that Centola’s hourly rate
      should be reduced to $300 because “[t]his case was not a difficult case
      once the liability issue was decided.” 20 Other than another attorney’s
      conclusory affidavit, Hubert has not provided any evidence
      demonstrating that $400 is a typical, prevailing hourly rate for someone
      with Centola’s level of experience in this market. 21

      Based on a review of the case law, the Court finds that the prevailing
      rate in this market for an attorney with Centola’s level of experience is
      typically less than $400. See, e.g., Sanchez v. Pizzati Enters., Inc., No.
      17-9116, 2018 WL 3954866, at *4 (E.D. La. Aug. 16, 2018) (Brown, C.J.)
      (finding $325 to be a reasonable hourly rate for an attorney with 15
      years of labor and employment experience); M C Bank & Trust Co. v.
      Suard Barge Serv., Inc., No. 16-14311, 2017 WL 6344021, at *2 (E.D.
      La. Dec. 12, 2017) (Vance, J.) (finding that $350 was a reasonable hourly
      rate for an attorney with over 17 years of experience, with particular
      expertise in the area of mortgaged vessels); Parkcrest Builders, LLC v.
      Hous. Auth. of New Orleans, No. 15-1533, 2017 WL 4682297, at *2 (E.D.
      La. Oct. 18, 2017) (Roby, M.J.) (finding $225 to be a reasonable hourly
      rate for a managing partner with 35 years of construction law
      experience); Curry v. Lou Rippner, Inc., No. 14-1908, 2016 WL 236053,
      at *6 (E.D. La. Jan. 20, 2016) (Brown, J.) (finding that $210 was a
      reasonable hourly rate for a founding partner with more than 15 years
      of experience); Norris v. Causey, No. 14-1598, 2016 WL 1046101, at *9
      (E.D. La. Mar. 16, 2016) (Barbier, J.) (finding that $250 was a
      reasonable hourly rate for an attorney with 31 years of experience);
      Alfasigma USA, Inc., 2018 WL 3869496, at *4 (finding that $325 per
      hour was a reasonable rate for an attorney with 23 years of specialized
      experience in products liability litigation). Considering Hubert’s lack of
      evidence with respect to Centola’s requested rate as compared to market
      rates for similar attorneys in similar cases and the relevant case law,
      Centola’s hourly rate is reduced to $300.

      2. Christopher Carbine. Hubert seeks attorneys’ fees for hours billed by
      Carbine at an hourly rate of $175. The reasonableness of Carbine’s rate


19 R. Doc. No. 16-3, at 1.
20 R. Doc. No. 19, at 2.
21 See Alfasigma USA, Inc. v. EBM Med., LLC, No. 17-7753, 2018 WL 3869496, at *3

(E.D. La. Aug. 15, 2018) (Roby, M.J.) (“[M]ere testimony that a given fee is reasonable
is not satisfactory evidence of market rates. . . . Having considered the affidavit
submitted by the mover, the Court finds that it is not adequate because it does not
speak to the rates actually billed and paid in similar lawsuits.”) (citing Hensley, 461
U.S. at 439 n.15).

                                          9
         depends in part on how many years of experience he has. Compare, e.g.,
         Carrier v. Weber Prop. Grp., L.L.C., No. 16-6648, 2017 WL 4232535, at
         *4 (E.D. La. June 14, 2017) (Wilkinson, M.J.) ($150 for an associate with
         4 years of experience) with Warder v. Shaw Group, Inc., No. 09-4191,
         2016 WL 3447950, at *3 (E.D. La. June 23, 2016) (Knowles, M.J.)
         ($300.09 for an associate with 20 years of experience). Hubert’s brief is
         silent on Carbine’s credentials and level of experience. Centola’s
         affidavit states only that Carbine is an associate who “handles personal
         injury claims and trial preparation.” 22

         Centola has attested, however, that the requested rates are customary,
         Curren does not dispute Carbine’s requested rate, and $175 is within
         the range of prevailing market rates for an associate. See Herbert v.
         Audubon Comm’n, No. 15-5425, 2017 WL 5900978, at *2 (E.D. La. Nov.
         30, 2017) (Lemelle, J.) (determining that hourly rates of $100 for a first-
         year associate and $125 for a third-year associate were appropriate);
         Calix v. Ashton Marine LLC, No. 14-2430, 2016 WL 4194119, at *6 (E.D.
         La. July 15, 2016) (Wilkinson, M.J.) (noting that $180 was a reasonable
         hourly rate for a first-year associate); Lewis v. M/V BALTIC
         PANTHER, No. 12-2207, 2015 WL 94689, at *3 (E.D. La. Jan. 6, 2015)
         (Lemmon, J.) (approving an hourly rate of $190 for an associate and
         explaining that, in 2009, the Court approved hourly rates between $125
         and $175 for associates); Johnson v. Big Lots Stores, Inc., 639 F. Supp.
         2d 696, 701 (E.D. La. June 25, 2009) (Vance, J.) (finding $225 to be a
         reasonable hourly rate for associates). The rate is therefore prima facie
         reasonable.

         3. The summer associates. Finally, Hubert seeks attorneys’ fees for hours
         billed by the summer associates at an hourly rate of $95. As explained
         herein, Curren objects to the recovery of fees associated with their work
         altogether, but the Court has already determined that Hubert can
         recover those expenses. Curren has not argued, alternatively, that the
         requested rates are unreasonable. On the other side, Hubert has
         presented the Court with nothing to suggest that $95 per hour for the
         work of law students is typical for this market, and the case law suggests
         otherwise. See Tango Transport, L.L.C. v. Transport Int’l Pool, Inc., No.
         08-0559, 2011 WL 1304870, at *5 (W.D. La. Mar. 15, 2011) (Hayes, J.)
         (finding that an hourly rate of $75 is reasonable for a summer associate);
         Cater v. Fidelity Nat’l Ins. Co., No. 07-4619, 2009 WL 35342, at *1 (E.D.
         La. Jan. 6, 2009) (Roby, M.J.) (finding that an hourly rate of $85 is
         reasonable for a summer law clerk); VFS US, L.L.C., 2014 WL 3893309,
         at *3 (holding that an hourly rate of $85 is reasonable for a summer


22   R. Doc. No. 16-3, at 3.

                                             10
      associate); Bode, 2018 WL 4701541, at *6 (finding that an hourly rate of
      $75 is reasonable for a summer law clerk) see also Chalos & Co., P.C. v.
      Marine Managers, Ltd., No. 14-2441, 2016 WL 9414335, at *3 (E.D. La.
      Apr. 5, 2016) (Vance, J.) (holding that the requested rate of $125 per
      hour for a law clerk was excessive and reducing his hourly rate to $75).
      Thus, the Court reduces the rate to $85 per hour.

      After applying the foregoing reductions, the total lodestar in this case is

$3,177.50: $1,665 for Centola ($300 per hour × 5.55 hours), $875 for Carbine ($175

per hour × 5 hours), $425 for Sterbcow ($85 per hour × 5 hours), and $212.50 ($85

per hour × 2.5 hours) for Kohnke.

                                         IV.

      The Court must now determine whether the lodestar should be adjusted based

on consideration of the Johnson factors. After disregarding the factors that are

inapplicable to this case, subsumed in the lodestar’s calculation, or prohibited from

consideration, and noting that neither party has requested an adjustment, the Court

finds that no other factors weigh in favor of adjusting the lodestar upward or

downward; this is not an “exceptional” case. Watkins, 7 F.3d at 457. Considering the

lodestar’s presumptive reasonableness, and after a review of the record and the

applicable Johnson factors, the Court concludes that the lodestar is reasonable, and

it finds that no further adjustment is necessary.




                                         11
      Accordingly,

      IT IS ORDERED that Thomas Hubert shall be awarded attorneys’ fees in the

amount of $3,177.50, such award to be payable on or before OCTOBER 29, 2018.

      New Orleans, Louisiana, October 15, 2018.




                                     _______________________________________
                                             LANCE M. AFRICK
                                     UNITED STATES DISTRICT JUDGE




                                      12
